                       Thornton Davidson #166487
                   1   Boden Davidson #266119
                   2   THORNTON DAVIDSON, P.C.
                       2025 West Shaw Ln., Ste. 101-C
                   3   Fresno, CA 93711
                   4   Attorneys for Plaintiff HERARDO MARTINEZ
                   5   Bruce J. Berger #133320
                       Michelle Pepper, #216444
                   6   STAMMER, McKNIGHT, BARNUM & BAILEY LLP
                       2540 W. Shaw Lane, Suite 110
                   7   Fresno, California 93711
                       Telephone: (559) 449-0571
                   8   Facsimile: (559) 432-2619
                   9   Attorneys for Defendants, COUNTY OF FRESNO and ANITA HARPER
              10
              11
              12                                      UNITED STATES DISTRICT COURT
              13                                  EASTERN DISTRICT OF CALIFORNIA
              14
              15                                                  )       CASE NO.: 1:18-CV-00793-LJO-BAM
                       HERARDO DIONICIO MARTINEZ,                 )
              16                                                  )       STIPULATION AND AMENDED
                                         Plaintiff,               )       ORDER RE MODIFICATION OF
              17        v.                                        )       SCHDULING ORDER
                                                                  )
              18       COUNTY OF FRESNO, a Public Entity;         )
                       ANITA HARPER, Deputy Public                )       Action Filed: 3-26-2018
              19       Guardian; and DOES 1-15, inclusive,        )       Trial Date: N/A
                                                                  )
              20                           Defendants.            )
                                                                  )
              21                                                  )

              22             Plaintiff HERARDO D. MARTINEZ (“Plaintiff”), by and through his attorney of
              23       record, Thornton Davidson, and Defendants COUNTY OF FRESNO and ANITA HARPER
              24       (“Defendants”), by and through their attorney of record, Michelle Pepper, stipulate as
              25       follows:
              26
              27
              28
 YARRA LAW                                                            1
    GROUP
 2000 Fresno St.                                       STIPULATION FOR MODIFICATION
Fresno, CA 93721
                                                      OF SCHEDULING CONFERENCE ORDER
                   1         A.     Pursuant to the Court’s Minute Order on June 18, 2019, the parties met and

                   2   conferred regarding modification of the scheduling order to determine whether a

                   3   stipulation resolving Plaintiff’s Motion to Amend the Scheduling Order could be reached.

                   4         B.     The parties were unable to stipulate that Plaintiff has good cause to amend the

                   5   existing Scheduling Order.

                   6         C.     Nonetheless, in the event the Court finds good cause as set forth in the

                   7   Declaration of Thornton Davidson, the parties stipulate the following dates:

                   8                Expert Disclosures:                      August 15, 2019
                                    Supplemental Expert Disclosure:          September 16, 2019
                   9
                                    Non-Expert Discovery Cut Off:            January 15, 2020
              10
                                    Expert Discovery Cut Off:                February 21, 2020
              11
                                    Pre-Trial Motion Filing Deadline:        April 20, 2020
              12
                                    Settlement Conference:                   TBD
              13
                                    Pre-Trial Conference:                    Date:__________
              14
                                                                             Time:__________
              15
                                                                             Dept.: _________
              16
                                     Jury Trial:                             June 15, 2020
              17
              18       Dated: June 20, 2019               THORNTON DAVIDSON, P.C.
              19
              20                                               /s/Thornton Davidson
                                                          By___________________________________
              21                                               Thornton Davidson,
                                                               Attorney for Respondent-Plaintiff
              22                                               HERARDO D. MARTINEZ
              23       Dated: June 20, 2019               STAMMER, McKNIGHT, BARNUM & BAILEY LLP
              24
                                                                /s/ Michelle Pepper
              25                                          By_________________________________
                                                              Michelle Pepper, Attorneys for Defendants,
              26                                              COUNTY OF FRESNO, ANITA HARPER
              27
              28
 YARRA LAW                                                         2
    GROUP
 2000 Fresno St.                                     STIPULATION FOR MODIFICATION
Fresno, CA 93721
                                                    OF SCHEDULING CONFERENCE ORDER
                                                                              ORDER
                   1
                                  Pursuant to the stipulation of the parties, good cause appearing and based upon the availability
                   2
                       of judges to decide this case, the Court partially grants and partially denies the request to modify the
                   3
                       Scheduling Order. IT IS HEREBY ORDERED that the Scheduling Order in this action is modified as
                   4
                       follows:
                   5
                             1.       Expert Disclosures:                                      July 31, 2019
                   6
                             2.       Supplemental Expert Disclosures:                        August 17, 2019
                   7
                             3.       Non-Expert Discovery Cutoff:                            August 23, 2019
                   8
                             4.       Expert Discovery Cutoff:                                September 26, 2019
                   9
                             5.       Pretrial Motion Filing Deadline:                        October 15, 2019
              10
                             6.       Pretrial Conference:                                    February 12, 2020 1
              11                                                                              8:30 a.m.
              12                                                                              Dept: 4 (LJO)

              13             7.       Jury Trial:                                             April 14, 2020
                                                                                              8:30 a.m.
              14                                                                              Dept: 4 (LJO)

              15                  The parties are advised that further requests for continuances on the basis of counsel’s lack of
                       preparation will be looked upon with disfavor and no further extensions or modifications of the
              16
                       deadlines in this case will be granted absent a demonstrated showing of good cause. IT IS FURTHER
              17
                       ORDERED that, in light of the parties’ stipulation, the hearing on Plaintiff’s motion to modify the
              18
                       Scheduling Order filed June 14, 2019 (Doc. No. 18), currently set for July 19, 2019, is VACATED
              19
                       and the motion is DENIED as moot.
              20
              21       IT IS SO ORDERED.
              22
                           Dated:       July 3, 2019                                      /s/ Barbara      A. McAuliffe                _
              23
                                                                                  UNITED STATES MAGISTRATE JUDGE
              24
              25
              26
              27       1         The parties have been informed that Chief Judge Lawrence J. O’Neill will not be available to conduct the pre-
                       trial conference and trial in this action due to anticipated retirement. The parties also have been informed that it is
              28       uncertain who the trial judge will be and if and when the case may proceed to trial.

 YARRA LAW                                                                       3
    GROUP
 2000 Fresno St.                                            STIPULATION FOR MODIFICATION
Fresno, CA 93721
                                                           OF SCHEDULING CONFERENCE ORDER
